DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2022 has been entered.

Response to Amendment
	Examiner acknowledges the amendment filed 13 July 2022 wherein: claims 1, 3, 6, 9-10, and 23 are amended; claims 2 and 8 are canceled; claims 1, 3-7, and 9-26 are pending.

Response to Arguments
Applicant’s arguments (pages 7-12, filed 13 July 2022) with respect to claim(s) 1, 3-7, and 9-26  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim(s) 12 is/are objected to because of the following informalities: 

Regarding claim 12, in lines 4-5, “by radiation detector” is recited where --by the radiation detector-- would be expected.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (US 2006/0056581 A1).

Regarding claim 23, Examiner refers to the disclosure of Hoffman as described in the rejection of claim 1 below, mutatis mutandis.

	Regarding claim 24, Examiner refers to the rejections of claims 1 and 4 below.

	Regarding claims 25-26, Examiner refers to the rejections of claims 5-6 below, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-7, and 9-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2006/0056581 A1) in view of Herrmann (US 2011/0211669 A1) and Cao (WO 2017/041221 A1).

	Regarding claim 1, Hoffman discloses a radiation detector (10; par. [0052]-[0054], fig. 1-2), comprising:
	a radiation absorption layer (152; par. [0060], [0092]-[0093]);
	an electronics component (176, 182) configured to process or analyze electrical signals incident radiation generates in the radiation absorption layer;
	wherein a pixel (165), comprises a plurality of subpixels (164), each of the subpixels (164) configured to generate an electrical signal upon exposure to a radiation (par. [0097]-[0105], fig. 22-24);
	a switch (176) in the electronics component and electrically connected to the plurality of subpixels (164; par. [0097]-[0105], fig. 22-24);
	wherein the switch (176) is configured to detect a magnitude of the electrical signal generated by each of the subpixels (164; par. [0097]-[0105], fig. 22-24);
	wherein the switch (176) is configured to combine electrical signals generated by a subset of the subpixels (164; par. [0097]-[0105], fig. 22-24);
	wherein the magnitude of the electrical signal generated by every subpixel (164) in the subset is below a magnitude threshold (saturation threshold) and the magnitude of the electrical signal generated by every subpixel not in the subset is above the magnitude threshold (i.e., only subpixels generating signals less than the saturation threshold are included in the subset of subpixels; subpixels generating signals exceeding the threshold are excluded; par. [0097]-[0105], fig. 22-24).
	Hoffman does not expressly disclose the electronics component is a layer; and the pixel is a portion of the radiation absorption layer.
	Herrmann discloses a radiation detector (100), comprising: a radiation absorption layer (110); an electronics layer (interconnect layer / ASIC 114 including switches) configured to process or analyze electrical signals incident radiation generates in the radiation absorption layer; a wherein a pixel comprises a plurality of subpixels, each of the subpixels configured to generate an electrical signal upon exposure to a radiation; a switch in the electronics layer and electrically connected to the plurality of subpixels (radiation detector including radiation absorption layer, electronics layer, and subpixels described in par. [0036]-[0038], [0042]-[0052], fig. 3; regarding the electronics layer, see par. [0052]: “All switches shown can be implemented within the interconnect layer 114 as a readout ASIC”).
	Cao discloses a pixelated radiation detector having a similar structure to that shown in Applicant’s specification, as can be seen in the reproduced figures below.

    PNG
    media_image1.png
    297
    350
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    505
    595
    media_image2.png
    Greyscale

Figure 1A of Cao, left, and Applicant’s Figure 3, right.


    PNG
    media_image3.png
    405
    576
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    736
    1000
    media_image4.png
    Greyscale

Figure 1B of Cao, left, and Applicant’s Figure 4A, right.


    PNG
    media_image5.png
    361
    567
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    720
    980
    media_image6.png
    Greyscale

Figure 1C of Cao, left, and Applicant’s Figure 4B, right


    PNG
    media_image7.png
    405
    349
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    775
    689
    media_image8.png
    Greyscale

Figure 1D of Cao, left, and Applicant’s Figure 1, right


    PNG
    media_image9.png
    713
    912
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    722
    1034
    media_image10.png
    Greyscale

Figure 9 of Cao, left, and Applicant’s Figure 6, right


    PNG
    media_image11.png
    584
    628
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    644
    685
    media_image12.png
    Greyscale

Figure 10 of Cao, left, and Applicant’s Figure 10, right


    PNG
    media_image13.png
    589
    639
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    640
    670
    media_image14.png
    Greyscale

Figure 11 of Cao, left, and Applicant’s Figure 11, right


    PNG
    media_image15.png
    681
    706
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    741
    796
    media_image16.png
    Greyscale

Figure 12 of Cao, left, and Applicant’s Figure 12, right


    PNG
    media_image17.png
    681
    833
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    736
    948
    media_image18.png
    Greyscale

Figure 13 of Cao, left, and Applicant’s Figure 13, right


    PNG
    media_image19.png
    688
    467
    media_image19.png
    Greyscale

    PNG
    media_image20.png
    724
    498
    media_image20.png
    Greyscale

Figure 14 of Cao, left, and Applicant’s Figure 14, right


    PNG
    media_image21.png
    712
    557
    media_image21.png
    Greyscale

    PNG
    media_image22.png
    755
    637
    media_image22.png
    Greyscale

Figure 15 of Cao, left, and Applicant’s Figure 15, right

    PNG
    media_image23.png
    670
    535
    media_image23.png
    Greyscale

    PNG
    media_image24.png
    741
    598
    media_image24.png
    Greyscale

Figure 16 of Cao, left, and Applicant’s Figure 16, right

	In particular, Cao discloses a radiation detector (100), comprising: a radiation absorption layer (110); an electronics layer (120, e.g., an ASIC) configured to process or analyze electrical signals incident radiation generates in the radiation absorption layer (110); wherein a pixel (150), which is a portion of the radiation absorption layer (110) is configured to generate an electrical signal upon exposure to a radiation (X-ray; par. [0069]-[0075], fig. 1A-C).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Hoffman in view of the teachings of Herrmann and Cao so that the electronics component is a layer; and the pixel is a portion of the radiation absorption layer.
	One would have been motivated to use an electronics layer (e.g., an ASIC) for the well-known “SWaP” (Size, Weight and Power) benefits of using an ASIC as compared to combining separate off-the-shelf components. One would have been motivated to make the pixel a portion of the radiation absorption layer to provide an integrated pixel as compared to a pixel fabricated from separate components.

	Regarding claim 3, Hoffman modified teaches the radiation detector according to claim 1, wherein the switch (176) is configured to disconnect any one of the subpixels (164) when the magnitude of the electrical signal generated by that subpixel exceeds the magnitude threshold (Hoffman, par. [0097]-[0105], fig. 22-24).

	Regarding claim 4, Hoffman modified teaches the radiation detector according to claim 1, wherein the switch (176) comprises a plurality of sub-switches (i.e., switches in the switch network 176 to “dynamically control connectivity of the sub-pixel output” as described in Hoffman, par. [0102]) respectively connected to the subpixels (164; Hoffman, par. [0097]-[0105], fig. 22-24).

	Regarding claim 5, Hoffman modified teaches the radiation detector according to claim 4, wherein each of the sub-switches (of 176) is configured to detect the magnitude of the electrical signal generated by the subpixel (164) connected thereto (Hoffman, par. [0097]-[0105], fig. 22-24).

	Regarding claim 6, Hoffman modified teaches the radiation detector according to claim 5, wherein each of the sub-switches (of 176) is configured to disconnect the subpixel (164) connected thereto when the magnitude of the electrical signal generated by that subpixel exceeds the magnitude threshold (Hoffman, par. [0097]-[0105], fig. 22-24).

	Regarding claim 7, Hoffman modified teaches the radiation detector according to claim 1, wherein the pixel (165) comprises four subpixels (164; Hoffman, par. [0097]-[0105], fig. 22-24).

	Regarding claim 9, Hoffman modified teaches the radiation detector according to claim 1, wherein the switch (176) is configured to electrically ground any one of the subpixels (164) when the magnitude of the electrical signal generated by that subpixel exceeds the magnitude threshold (Hoffman, par. [0097]-[0105], fig. 22-24).

	Regarding claim 10, Hoffman modified teaches the radiation detector according to claim 5, wherein each of the sub-switches (of 176) is configured to electrically ground the subpixel (164) connected thereto when the magnitude of the electrical signal generated by that subpixel exceeds the magnitude threshold (Hoffman, par. [0097]-[0105], fig. 22-24).

	Regarding claim 11, Hoffman modified teaches the radiation detector according to claim 1, wherein the switch (considering 176 and 184 as the switch as shown in fig. 22, in a similar arrangement to that shown in Applicant’s fig. 5) further comprises an accumulator (182) to combine the electrical signals generated by any subset of the subpixels (164; Hoffman, par. [0097]-[0105], fig. 22-24).

	Regarding claim 12, Hoffman modified teaches the radiation detector according to claim 1, further comprising:
	a comparator (901) configured to compare an output signal from the switch to an output threshold (first threshold);
	a counter (920) configured to register a number of particles of radiation absorbed by the radiation detector;
	a controller (910);
	a meter (906) configured to measure the output signal;
	wherein the controller (910) is configured to start a time delay from a time at which the comparator (901) determines that an absolute value of the output signal equals or exceeds an absolute value of the output threshold;
	wherein the controller (910) is configured to cause the meter (906) to measure the output signal upon expiration of the time delay;
	wherein the controller (910) is configured to determine a number of particles by dividing the output signal measured by the meter (906) by an output signal of the switch that a single particle generates;
	wherein the controller (910) is configured to cause the number registered by the counter (920) to increase by the number of particles (Cao, par. [00104]-[00115], fig. 9; see comparison of fig. 9 of Cao to Applicant’s figure 6 in the rejection of claim 1 above; similar comparing and counting is disclosed in Hoffman, par. [0097]-[0105], fig. 22).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Hoffman in view of the further teachings of Cao, especially given the similarity in their disclosures.
	One would have been motivated to do so to gain an advantage recited in Cao of reducing the chance of missing signals generated by incident X-ray photons (Cao, par. [00105]).

	Regarding claim 13, Hoffman modified teaches the radiation detector of claim 12, wherein the controller (910) is configured to deactivate the comparator (901) at a beginning of the time delay (Cao, par. [00105]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Hoffman in view of the further teachings of Cao, especially given the similarity in their disclosures.
	One would have been motivated to do so to gain an advantage recited in Cao of reducing the chance of missing signals generated by incident X-ray photons (Cao, par. [00105]).

	Regarding claim 14, Hoffman modified teaches the radiation detector of claim 12, wherein the output threshold is 5-10% of the output signal of the switch that a single particle generates (Cao, par. [00105]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Hoffman in view of the further teachings of Cao, especially given the similarity in their disclosures.
	One would have been motivated to do so to gain an advantage recited in Cao of reducing the chance of missing signals generated by incident X-ray photons (Cao, par. [00105]).

	Regarding claims 15-22, the claims recite routine uses of X-ray radiation detectors, and notes that claims 15-21 correspond to par. [0078]-[0084] and fig. 10-16, respectively in Applicant’s specification. Cao recites nearly identical figures as described in the rejection of claim 1 above. Par. [00116]-[00122] and fig. 10-16 of Cao are substantially identical to Applicant’s par. [0078]-[0084] and fig. 10-16. Similarly, claim 22 corresponds to par. [0085] in Applicant’s specification, and par. [00123] of Cao is substantially identical to Applicant’s par. [0085]. Further, Hoffman discloses an x-ray source (14) and CT imaging (Hoffman, par. [0052]-[0054], fig. 1-2).
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Hoffman in view of the further teachings of Cao to make the claimed inventions of claims 15-22.
	One would have been motivated to do so to be able to use the detector in well-known applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884